Title: From Thomas Jefferson to James Lackington, 9 September 1789
From: Jefferson, Thomas
To: Lackington, James



Sir
Paris Sep. 9. 1789.

Be pleased to pack very securely in a light box the books noted below from your last catalogue, and deliver them to Mr. Trumbull No. 2 North street Rathbone place, who will pay you their amount. Do it if you please without delay, as I am about leaving Paris for some time. I am Sir Your very humble servt,

Th: Jefferson






s d


3265.
Locke on education. 12mo.
1--6


3863.
Stirling’s Terence.
3--0


8809.
Seldeni Eadmer. fol.
5--6


9279.
Plautus Delphini. 8vo.
2--6


9292.
Suetonius Delphini 8vo.
4--6


9680.
Tacitus in Spanish. 8vo.
6--6


9876.
Estrada’s history of the wars of Flanders. Span. 7.v. 12mo.
1--2--0


11834.
Common prayer with old version. 24 mo.
1--8


12684.
Hau Chiou Chouan. 4. v. 12mo.
5--6




£2--12--8



